UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6230



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


PERNELL JEFFREY SELLERS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. W. Craig Broadwater,
District Judge. (CR-97-20)


Submitted:   August 7, 2003                 Decided:   August 25, 2003


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Harry A. Smith, III, JORY & SMITH, Elkins, West Virginia, for
Appellant. Thomas E. Johnston, United States Attorney, Zelda E.
Wesley, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Pernell Jeffrey Sellers was convicted of: Count 2, conspiracy

to distribute cocaine, 18 U.S.C. § 846 (2000); Count 3, killing or

causing   a     killing    in    furtherance   of     a    continuing    criminal

enterprise, 21 U.S.C. § 848(e) (2000); Count 4, interstate travel

in aid of racketeering, 18 U.S.C. §§ 1952, 2 (2000); and Count 5,

using and carrying a firearm during a crime of violence.                18 U.S.C.

§§ 924(c), 2 (2000). This court affirmed the convictions on appeal.

See United States v. Sellers, No. CR-97-20 (N.D.W. Va. Aug. 17,

2000) (unpublished).

      Thereafter, Sellers filed a motion for new trial based upon

Denise Grantham’s recantation of her trial testimony.                     Sellers

alleged that this “newly discovered” evidence provided him a basis

for a new trial regarding his convictions for Counts 3, 4 and 5.

After holding a hearing, the district court denied the motion

relying on United States v. Wallace, 528 F.2d 863 (4th Cir. 1976).

We have reviewed the record and arguments on appeal, and do not

find that the district court abused its discretion in denying the

motion.   See United States v. Roberts, 262 F.3d 286, 293 (4th Cir.

2001), cert. denied, 535 U.S. 991 (2002).             Accordingly, we affirm.

We   dispense    with     oral   argument   because       the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED


                                        2